Case 1:21-cv-01829-TWP-TAB Document 14 Filed 08/10/21 Page 1 of 1 PageID #: 35




                      UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF INDIANA


    BRADLEY ERHART,                         )   Case No. 1:21-cv-1829-TWP-TAB

         Plaintiff                          )

         v.                                 )

    NANCY ERHART,                           )

         Defendant.                         )

                            CERTIFICATE OF SERVICE

       I, the undersigned, hereby certify that I sent a true and correct copy of the

   Answer to Plaintiff's Complaint on August 10, 2021 by placing said copy in a

   postage paid envelope addressed to the person hereinafter listed and by

   depositing said envelope in the U.S. Mail.


   Bradley Erhart
   16506 SE 29th St. Apt. 51
   Vancouver, WA 98683
                                          /S/Phillip C. Smith
                                            Phillip C. Smith




   Phillip C. Smith Atty. No. 21830-84
   Corporate Square
   2901 Ohio Boulevard, Suite 124
   Terre Haute, IN 47803-2239
   (812) 244-0761
   Phillip.Smith@WabashValleyLawyer.com
   Counsel for Defendant Nancy Erhart
